Citation Nr: 0907340	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-14 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to May 1943 
in the U.S. Navy.  He died in September 1975.  The appellant 
in this matter is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was not service 
connected for any disabilities.

2.  The immediate cause of the Veteran's death was cancer of 
the larynx.

3.  The competent evidence of record does not show that the 
Veteran's cancer of the larynx was the result of a disease or 
occurrence in service or from a service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in September 2004, the appellant was notified 
of the evidence not of record that was necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.   Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  With respect to the Dingess requirements, 
as entitlement to service connection is being denied, no 
effective date or rating percentage will be assigned, thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In this 
case, the VCAA notice letter told the appellant that she 
needed medical evidence relating the cause of the Veteran's 
death to his period of active service or to his service-
connected disabilities.  Therefore, the letter was responsive 
to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The claims 
file was reviewed by a VA examiner in February 2005 for 
purposes of obtaining a medical opinion as to whether the 
Veteran's death was the result of his military service.   

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service connection for cause of the Veteran's death

The appellant essentially contends that the Veteran's death 
is related to his period of active service.  She asserts that 
both the Veteran's diagnosed cancer of the larynx and 
rheumatic heart disease conditions were related to an in-
service throat condition.  In the alternative, the appellant 
contends that the Veteran's cancer of the larynx was due to 
his in-service exposure to asbestos.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).



Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.



 Cause of Death Due to a Throat Condition and Rheumatic Heart 
Disease

As stated above, the appellant contends that the Veteran's 
cancer of the larynx was related to an in-service throat 
condition or to his rheumatic heart disease.  She asserts 
that the Veteran had a throat infection in-service, which 
remained unresolved at the time of separation.  Additionally, 
the appellant contends that the continuity of his throat 
condition is evidence by his diagnosed rheumatic heart 
disease, which is known to have a causal relationship with 
strep throat.  It is her contention that these conditions are 
related to the cause of the Veteran's death.  
  
The Veteran's death certificate from the Department of North 
Carolina Department of Human Resources Division of Health 
Services dated in September 1975 shows that the immediate 
cause of his death was cancer of the larynx, epidermoid.  At 
the time of his death, he was not service connected for any 
disability.

The Veteran's service treatment records were obtained.  A 
service treatment record dated in February 1943 shows that he 
was diagnosed with a peritonsillar abscess.  Examination of 
the throat was negative, except for marked swelling of the 
left tonsil and edema of the uvula; he was prescribed 
medication.  The Veteran reported tonsil pain in late 
February 1943.  An incision and drainage of the left 
tonsillar area was performed on March 1, 1943.  His condition 
was noted to be much improved on March 4, 1943 and he 
returned to duty two days later.  An examination of the 
throat conducted on March 22, 1943 revealed large, cryptic 
tonsils; however, the throat was noted to be essentially 
negative.  A report of medical survey dated in April 1943, 
completed approximately one month prior to separation, 
reflects that all physical and laboratory studies were 
negative for any organic diseases.  At that time, the Veteran 
was recommended for an honorable discharge due to reasons 
unrelated to this appeal.  The Veteran's subsequent service 
treatment records are negative for any reports or diagnoses 
of a throat condition prior to his separation from active 
service.  Similarly, the service treatment records are 
negative for any findings or diagnoses of a rheumatoid 
condition during service.  

The RO also obtained the Veteran's medical records from the 
VA Medical Center (VAMC) in Asheville, North Carolina, dated 
from May to July of 1970.  The VA records show the Veteran's 
May 1970 report of having been diagnosed with rheumatic fever 
as a child and again soon after separation; his May 1970 
report of having undergone a tonsillectomy in the 1950's; and 
his diagnosis of rheumatic heart disease in May 1970.  VA 
records dated in July 1970 shows that he underwent an 
electrical cardioversion procedure due to a heart condition.  

Included in the claims file are two lay statements, dated in 
July 1975, prepared by friends of the Veteran, in which it is 
contended that his cancer of the larynx was related to his 
period of active service.  In the statements, the friends 
stated that they were aware that the Veteran returned home 
from the Navy with defective tonsils and that in their 
opinion, the defective tonsils later lead to rheumatic fever; 
the friends also believed that the Veteran's rheumatic fever 
later developed in cancer of the larynx.  

A July 1975 private report from his treating physician 
reflects that the Veteran was diagnosed with metastatic 
cancer of the larynx.  

Subsequently, the RO obtained a VA hospital summary dated in 
September 1975, which describes the treatment of the 
Veteran's cancer of the larynx up until his death.  The 
summary reflects that he was diagnosed with the disease in 
October 1972.

In her June 2004 claim for service connection for the cause 
of the Veteran's death, the appellant indicated that the 
Veteran died at the VAMC located in Asheville, North 
Carolina.  The RO contacted the VAMC in Asheville in 
September 2004, in an attempt to obtain any of the Veteran's 
available medical treatment records.  The VAMC Asheville 
responded later that same month stating that they were unable 
to locate any records for the Veteran.  The Board notes, 
however, that medical records from the VAMC Asheville dated 
from May to July of 1970 and September 1975 are of record.  

Following review of the complete record, the Board finds that 
the weight of the competent evidence of record does not show 
that service connection is warranted on the theory that the 
Veteran's death was a result of an in-service disease or 
occurrence.  In reaching this decision, the Board 
acknowledges the appellant's assertion that the Veteran's in-
service tonsil condition and later diagnosed rheumatic heart 
disease contributed to his cancer of the larynx.  However, 
there is no competent medical evidence of a nexus linking the 
Veteran's cancer of the larynx to any event or incident of 
the Veteran's service.  See 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  In fact, none of the 
medical records provide an opinion as to the etiology of the 
cancer of the larynx.  Without evidence of a nexus, there is 
no basis upon which service connection can be awarded.

Given the absence of competent medical evidence in support of 
the appellant's claim, for the Board to conclude that the 
Veteran's death was the result of an in-service condition, or 
was related to his period of active service, would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

The Board also recognizes that the September 1975 VA hospital 
summary shows that the Veteran was diagnosed with cancer of 
the larynx in October 1972 and the May 1970 VA outpatient 
treatment shows that he was diagnosed with rheumatic heart 
disease.  However, these records are the first indications 
that the Veteran was diagnosed with these respective 
conditions, diagnoses which were rendered 30 years following 
his separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The only evidence in support of the appellant's claim that 
the Veteran's death is related to his period of active 
service is her own testimony and the two lay statements from 
the Veteran's friends.  However, as lay persons, the 
appellant and the Veteran's friends are not competent to 
provide the necessary nexus opinion between the Veteran's 
service and his death.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu, 2 Vet. App. at 495.  

Accordingly, as the preponderance of the evidence does not 
support that the Veteran's death was related to an in-service 
throat condition or rheumatic heart disease, the claim for 
service connection for the cause of the Veteran's death is 
denied in this regard.  

Cause of Death Due to Asbestos Exposure

In September 2004, the appellant submitted a Statement in 
Support of Claim, in which she asserted that the Veteran died 
from a condition that is known to be related to asbestos 
exposure.  The appellant has essentially contended that the 
Veteran's cancer of the larynx was related to his in-service 
exposure to asbestos

The Board notes that while there is no current specific 
statutory guidance with regard to claims for service 
connection for asbestos and other asbestos-related diseases, 
nor has VA promulgated any regulations, VA has issued 
procedures on asbestos-related diseases, which provide some 
guidelines for considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, 
M21-1.  VA must analyze the appellant's claim of entitlement 
to service connection for residuals of asbestos exposure 
under these administrative protocols.  Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993). 
 
As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease. The latent period varies from 10 to 45 or more years 
between first exposure and development of disease. Also of 
significance is that the time length of exposure is not 
material, as individuals with relatively brief exposures of 
less than one month have developed asbestos-related 
disorders. VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 
7.21(b)(2). 
 
However, in Dyment v. West, 13 Vet. App. 141, 145 (1999), it 
was held that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of the VA Manual M21-1, Part 
VI, did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  See also VA O.G.C. Prec. Op. No. 04-00.

The Veteran's service personnel are negative for any definite 
indications of asbestos exposure during his period of active 
service.  His service personnel records confirm his service 
aboard the USS Saranac as a seaman.  Based on this service, 
the RO noted in the May 2005 Statement of the Case that there 
is a possibility of a very minimal exposure to asbestos.  

The Veteran's service treatment records, VA medical records 
and private medical records, described above, are all 
negative for any findings of asbestos exposure or asbestos 
related diagnoses.  

In February 2005, the claims file was reviewed by a VA 
medical examiner for the purposes of obtaining an opinion as 
to whether the Veteran's cancer of the larynx was due to 
exposure to asbestos.  The examiner noted that there was no 
indication in the record of the Veteran's ranking or military 
occupational specialty that would indicate that he was 
exposed to asbestos.  Based on his review of the claims file, 
the examiner stated that he did not see a connection between 
the Veteran's cancer of the larynx and exposure to asbestos, 
regardless of the amount of asbestos exposure.  As there was 
nothing in the Veteran's claim file to indicate a connection 
between the two, the examiner stated that it would be pure 
speculation to conclude that the Veteran's cancer of the 
larynx was related to asbestos exposure.

With regard to the appellant's contention that the Veteran's 
cancer of the larynx is related to in-service exposure to 
asbestos, the Board finds that the competent evidence of 
record is against the claim.  Initially, the Board notes that 
the competent medical evidence of record is negative for any 
findings or diagnoses definitively related to asbestos 
exposure.  The Veteran's Certificate of Death set forth that 
the cause of his death was cancer of the larynx.  This was 
reviewed by the VA examiner in February 2005, and it was 
established that the Veteran's death due to cancer of the 
larynx was not related to his period of active service, to 
include a possible exposure to asbestos.  The examiner also 
concluded that attributing the Veteran's cancer of the larynx 
to any asbestos exposure during service could not be 
established without resorting to mere speculation.  This 
opinion is definitive and based upon a complete review of the 
Veteran's claims file.  It is, therefore, found to carry 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000). 
 
As to the relationship of the cancer of the larynx to 
asbestos exposure, given the speculative nature, the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert, 5 Vet. App. at 33.  As such, there is no competent 
medical evidence of record which establishes that a service-
connected disability was the principal or contributory cause 
of the Veteran's death.  38 C.F.R. § 3.312; see also Harvey, 
6 Vet. App. at 393.

Conclusion

While the Board is sympathetic to the appellant's claim, any 
contentions that the Veteran's death was related to active 
service is not competent.  There is no indication that she 
possesses the requisite special medical knowledge or 
education necessary to render a probative opinion involving 
medical diagnosis or medical causation.  See Espiritu, 2 Vet. 
App. at 495; 38 C.F.R. § 3.159.  Thus, the appellant's 
personal belief that the Veteran's death was related to his 
service cannot serve to prove substantiate her claim.   

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


